Citation Nr: 0709289	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  00-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran had a period of honorable service in the United 
States Army from May 28, 1971 to May 25, 1972, and two 
periods of service under honorable conditions: from May 26, 
1972 to September 5, 1974 and from May 12, 1975 to July 2, 
1975.  He had two additional periods of active duty, from 
November 1975 to August 1977 and from October 1977 to 
February 1978, each of which was terminated due to voided 
enlistments.  As will be discussed in greater detail below, 
these enlistments were voided because, inter alia, the 
veteran had enlisted using fictitious names.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran was initially denied service connection for PTSD 
in an unappealed March 1994 rating decision.  [Service 
connection for a "nervous condition" was previously denied 
in an unappealed September 1978 rating decision.]  Service 
connection for PTSD was again denied in an April 1996 rating 
decision which made no reference to the prior final denial.  
As with his previous two claims, the veteran did not appeal.

In February 1999, the veteran filed another service-
connection claim for PTSD.  An August 1999 rating decision 
denied it (again without reference to the prior final 
denials).  The veteran disagreed with that decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in January 2000.  

The veteran subsequently presented testimony before the 
undersigned Veterans Law Judge in Washington, DC in November 
2002.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  Following the hearing, the 
Board undertook additional evidentiary development pursuant 
to authority granted by 38 C.F.R. § 19.9 (a) (2) (2002).  The 
Board specifically requested that that the veteran's records 
with the Social Security Administration be obtained together 
with records from the Fort Sill Army Hospital, the United 
States Medical Center for Federal Prisoners, and the Indiana 
Disability Determination Office.  The Board also attempted to 
verify the veteran's claimed stressors through what was then 
known as the United States Armed Services Center for Research 
of Unit Records (USASCRUR).  

Before such development was completed, however, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  See generally Disabled 
American Veterans v. Sec'y of Veterans Affairs, 27 F.3d 1339 
(Fed. Cir. 2003) [DAV].  The Federal Circuit specifically 
noted that 38 C.F.R. § 19(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  As a result of the Federal 
Circuit's decision in DAV, the Board remanded the case in 
September 2003 and instructed the RO to complete the 
aforementioned development.  

After the development requested by the Board was completed, 
the Appeals Management Center (AMC) again denied the 
veteran's claim in a September 2005 supplemental statement of 
the case (SSOC).  Following that SSOC, the veteran submitted 
additional medical evidence directly to the Board.  He has 
waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

Most recently, the Board referred the case to an independent 
medical expert (IME) for an opinion concerning the nature and 
etiology of the veteran's alleged PTSD.  See 38 U.S.C.A. 
§ 7109 (West 2002).  Such opinion was obtained in August 
2006.  The claim is now once again before the Board.


FINDING OF FACT

A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in February 2004, August 2004, and July 
2005 which were specifically intended to address the 
requirements of the VCAA.  The February 2004 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the February 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local government, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2004 letter instructed the veteran 
to "complete, sign, and return a VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], for 
each non-VA doctor and medical care facility that treated you 
for your condition.  You must include the complete name and 
address of each doctor or medical facility and the 
approximate dates of treatment so that we can request your 
records."  With respect to VA medical records, the August 
2004 letter advised the veteran that if "you have recently 
received treatment at a [VA] facility or treatment authorized 
by [VA], please furnish the dates and places of treatment . . 
. [w]e will then obtain the necessary reports of such 
treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in August 1999, over a year before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the February 2004, August 2004, and July 2005 VCAA 
letters.  His claim was then readjudicated in the September 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim of entitlement to service connection is being denied 
based on elements (2) and (3), concerning the existence of 
PTSD and its relationship to service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those crucial elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, the 
opinions of multiple mental health professionals (including 
an IME), the reports of several VA psychiatric examinations, 
a stressor statement from USASCRUR, and statements from 
various friends and family of the veteran.   

As noted above, the Board's September 2003 remand requested 
that the RO obtain the veteran's medical records with the 
Social Security Administration and the Fort Sill Army 
Hospital.  The Social Security Administration responded in 
July 2005 that the veteran's claim with that agency was a 
"technical denial" and that they accordingly had no medical 
records.  Fort Sill Army Hospital also responded that a 
search of treatment records at that facility yielded none for 
the veteran.  The Board will therefore proceed to a decision 
on the merits in the absence of these records.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The September 2003 remand also requested that the veteran's 
records with the Indiana Disability Determination Office be 
obtained together with any available records from the Medical 
Center for Federal Prisoners.  The veteran was requested to 
provide VA with updated authorization forms regarding these 
records in the July 2005 VCAA letter.  He did not comply.  
The Board will therefore proceed to a decision on the merits 
in the absence of these records as well.  See generally 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [holding that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  Neither the 
veteran nor his representative has identified any other 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that statue.  

General due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2006).  
The veteran engaged the services of a representative, was 
provided with ample opportunity to submit evidence and 
argument in support of his claim, and was given the 
opportunity to present testimony at a November 2002 Board 
hearing.  

The Board additionally notes that under Padgett v. Nicholson, 
19 Vet. App. 84 (2005), the Board has the authority to obtain 
and consider expert medical opinions in compliance with 38 
U.S.C. § 7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such initial RO consideration from the veteran.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Personality disorders are considered to be congenital or 
developmental defects and are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein. 

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Factual Background

The veteran's military history

As noted in the Introduction, the record reflects that the 
veteran had a period of honorable service in the United States 
Army from May 28, 1971 to May 25, 1972, and two periods of 
service under honorable conditions: from May 26, 1972 to 
September 5, 1974 and from May 12, 1975 to July 2, 1975.  He had 
two additional periods of active duty, from November 1975 to 
August 1977 and from October 1977 to February 1978, each of which 
was terminated due to voided enlistments.  These enlistments were 
voided because, inter alia, the veteran had enlisted using 
fictitious names.  

The veteran has described numerous stressful events in service 
which he contends resulted in PTSD.  First, he contends that he 
was involved in various covert operations in Africa and Central 
America where he was allegedly "in combat situations"; "shot 
at a few times," and "killed people."  The veteran has 
repeatedly refused to provide details of these incidents because, 
he asserts, such information is classified and of a highly 
secretive nature.  The veteran has also related at times that he 
saw combat action in Vietnam and Cambodia.  The veteran's service 
personnel records, however, are completely negative for any 
combat service or foreign assignment, including his claimed 
service in Africa, Central America, Vietnam, and Cambodia.  
Official records do not indicate that he ever left the 
continental United States during any of his numerous periods of 
service.  The same records are negative for any kind of security 
clearance or combat injuries.

The veteran also points to an incident in which a "Private K." 
was killed while playing a game of Russian roulette.  The veteran 
also noted the death of J.F.T. from "unknown" circumstances as 
well as the death of his friend R.N. in a car accident as being 
additional stressors.  Although USASCRUR has indicated that a 
Private K.K. and a Private J.F.T. were killed in non-hostile 
incidents in U.S. territory, such deaths occurred in November 
1974, while the veteran was not on active duty.  R.N. died in a 
January 1974 motor vehicle accident (at which the veteran was not 
present) during the veteran's active military service.  The 
veteran indicates that he has particular guilt regarding R.N.'s 
death because he allegedly recruited R.N. into the Army.

The veteran also reported that several parachute jumps he 
participated in were highly stressful and further reports an 
incident in which he nearly fell out of a helicopter which was 
making a sharp bank turn.  Official records indicate that the 
veteran served with an airborne unit.  The records do not 
indicate that the veteran was injured in any of these incidents, 
and he does not appear to so contend.

Finally, the veteran has discussed a "fragging" incident in 
which an apparently unpopular lieutenant, R.D.P., was killed by 
his own men.  The RO's search of Army casualty lists during the 
relevant period, however, was pertinently negative for such 
incident or the death of any soldier by the name of R.D.P.

Medical history

Service medical records reflect a normal psychiatric evaluation 
on the veteran's initial induction into active duty.  In May 
1974, however, the veteran was treated for a through and through 
gunshot wound to the right calf, which was apparently self-
inflicted.  On examination in August 1974, the veteran reported 
having been seen by "two doctors because of a state of hatred, 
bitterness, and attacking aggressiveness."  The veteran further 
reported feelings of depression and excessive worry, noting that 
he had killed his dog, shot at his brother, and injured some 
seven head of cattle during fits of rage.  The veteran further 
listed his usual occupation as "to learn the art of 
destruction" on an August 1974 medical questionnaire and as a 
"mercenary" in a similar May 1975 questionnaire.  Personnel 
records reflect that the veteran was frequently disciplined for 
insubordination, hostility toward superiors, and unauthorized 
absence.  On psychiatric evaluation, a diagnosis of severe 
personality disorder with marked aggressive potential was 
rendered.

As has been described above, after the veteran was initially 
discharged from military service, he persisted in attempts to 
fraudulently re-enlist, often under aliases.  

Medical records following service reflect that the veteran was 
hospitalized at a VA facility in July 1978 with complaints of 
nervousness, trouble in interpersonal relationships, and feelings 
of anger and violence.  Diagnoses included borderline 
schizophrenia, antisocial personality, and "paranoid personality 
with dyscontrol behavior."

The record also reflects multiple VA psychiatric hospitalizations 
from the early 1990s to early 2003.  Treatment records from such 
hospitalizations note the veteran's irritability, hostility, and 
aggressiveness.  These records also reflect reports of marijuana 
use, impulse control, social isolation, continual anger, and 
difficulty in interpersonal relationships on the veteran's part.  
Diagnoses included cannabis dependence, antisocial personality 
disorder, an impulse control disorder, bipolar disorder, and 
dysthymia.  Hospitalization records during this period contain 
almost no mention of the veteran's alleged stressors and do not 
include a PTSD diagnosis.  

VA outpatient treatment records from this same period contain 
similar findings and diagnoses.  Also included in the outpatient 
records, however, are multiple diagnoses of PTSD.  Treatment 
records from E. K., M.D. note a PTSD diagnosis, based largely on 
the veteran's report of purported combat experiences in Vietnam.  
November 2002 VA outpatient records from C.K., M.D. also reflect 
a PTSD diagnosis, although the basis for such diagnosis and the 
specific stressors involved were not explained by that physician.  
Psychological testing performed by M.G., Ph.D. also reflects a 
PTSD diagnosis.  Dr. M.G.'s report specifically identifies an 
incident in which the veteran nearly fell out of a helicopter and 
the death of R.N. as stressors contributing to the diagnosed 
PTSD.

Other treatment records include a private psychological 
consultation in April 1993 by J.A.., M.A., which reflects the 
veteran's complaints of difficulty with socialization, frequent 
marijuana use, and history of aggressive behavior.  The veteran 
also related a criminal history, including an arrest for robbery 
in the early 1970s and an arrest for impersonating a federal 
officer in 1978.  The only stressor noted was the veteran's vague 
report of having participated in covert operations outside the 
United States.  Diagnoses included chronic PTSD, marijuana 
dependence, and a mixed personality disorder.  

A VA examination conducted in December 1993 reflects a past 
psychiatric history which included "at least 10 hospitalizations 
for aggressive behavior and homicidal ideation."  The veteran 
again reported extensive marijuana use and longstanding 
difficulty with interpersonal relationships.  He also noted 
holding numerous jobs over the years, but that his nervousness, 
bad temper, and aggressive behavior resulted in his being fired 
from each.  The veteran further reported "always struggling with 
violent thoughts and homicidal fantasies" and being "filled 
with hatred and anger."  The only stressors reported by the 
veteran were his alleged exploits in "covert operations" in 
Central America and Africa.  The examiner noted that the veteran 
did not meet the criteria for a PTSD diagnosis.  He did, however, 
render a diagnosis of cannabis dependence and antisocial 
personality disorder.

Another VA examination conducted in January 1996 also noted the 
veteran's long history of frequent psychiatric hospitalizations 
with "consistent diagnosis" of antisocial personality disorder 
and cannabis dependence.  During the examination, the veteran 
complained of vague intrusive recollections from parachute jumps.  
The only stressor reported in addition to the veteran's reports 
of parachute jumps were his alleged secret overseas missions, the 
details of which he did not provide.  The examiner concluded that 
the veteran did not satisfy the criteria necessary for a PTSD 
diagnosis.  Instead, diagnoses of cannabis dependence, an anxiety 
disorder, and antisocial personality disorder were rendered.  

More recent VA treatment records continue to note complaints 
congruent with those outlined above and include diagnoses of 
bipolar disorder, marijuana abuse, an impulse control 
disorder, and an antisocial or schizotypal personality 
disorder.  Although testing administered by VA psychologist, 
C.W., Ph.D., in November 2006 yielded a PTSD diagnosis, Dr. 
C.W. backed away from such diagnosis a month later, noting 
that the veteran's "psychotic symptoms of delusional 
quality" made the process of deciphering between fact and 
fiction regarding his military experiences difficult.

For his part, the IME concluded that the veteran does not 
have PTSD.  The IME specifically noted that the veteran's 
history was largely devoid of two important symptoms 
necessary for a PTSD diagnosis, namely persistent, intrusive 
memories and avoidant behavior.  The IME further noted that 
the veteran's statements regarding intrusive thoughts were 
"very vague and weak" and that he had made no attempt to 
avoid allegedly distressing stimuli.  To the contrary, the 
IME found it significant that the veteran had made several 
return visits to Fort Bragg (the site of several of his 
alleged stressors) following service, surrounded himself with 
military paraphernalia, and made it clear that he would re-
enlist immediately if he could.  The IME also determined that 
while the loss of R.N. may have been deeply upsetting to the 
veteran, such does not commonly result in PTSD, particularly 
in cases such as this where the patient does not directly 
witness the circumstances surrounding the death.

Analysis

As noted above, entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006); see also Cohen, supra.  

With respect to the first element, there are essentially two 
schools of thought regarding the current existence of PTSD.  
The first school, championed by Drs. E.K., C.K., and M.G. as 
well as J.M., M.A., contends that the veteran has PTSD, and 
that such is the product of his alleged Vietnam service, 
participation in covert operations overseas, and/or the 
stresses of serving in an airborne unit (particularly the 
instance where the veteran allegedly came close to falling 
from a helicopter).  The other school of thought, presented 
by the December 1993 and January 1996 VA examiners and the 
IME, asserts that the veteran does not have PTSD and instead 
suffers from, inter alia, an antisocial personality disorder.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of those 
clinicians who determined that the veteran does not have PTSD 
to be of greater probative value than the opinion of those 
clinicians who found that he did.  

The opinions in favor of a PTSD diagnosis suffer from a 
number of flaws.  Most notably, the PTSD diagnoses rendered 
by J.A. and Dr. E.K. appear to be based solely on the 
veteran's report that he was engaged in combat, either in 
Vietnam or on covert operations in Central America and 
Africa.  Dr. M.G. appears to ascribe at least some of the 
veteran's alleged PTSD symptomatology to these purported 
events as well.  However, these self reports were pure 
fabrications on the part of the veteran.  

Although the veteran has reported various derring-do both in 
Vietnam and on classified missions across the globe, his 
service personnel records reveal that the veteran did not 
leave the continental United States during any of his periods 
of active duty, he was not in receipt of any special security 
clearance, and he had no medals or other citations indicative 
or combat.  Service medical records also do not reflect 
combat injuries or complaints of combat-related stress.  The 
veteran's reports of combat service overseas appear to be 
patently false and are utterly lacking in probative value.  
See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

The Board additionally observes that the veteran later 
recanted his story that he served in Vietnam.  See the 
November 2002 hearing transcript, page 4.

The Board can also not help but note that the veteran's 
reports of serving on covert operations and/or in Vietnam do 
not represent the first time the veteran has been less than 
truthful where there is a potential for secondary gain.  As 
noted above, after his original discharge from service, the 
veteran attempted to re-enlist using aliases on several 
occasions.  Although each ruse was initially successful, the 
veteran's true identity was eventually discovered on each 
occasion and his enlistment voided.  The veteran was also 
convicted in the late 1970s of impersonating a federal 
officer - another crime based on fraud and misrepresentation.  
This history, together with the pertinently negative service 
personnel records, leads the Board to place to no credence on 
the veteran's current statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

As such, the medical opinions based thereupon are entitled to 
no greater weight than are the reports of the veteran 
himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[noting that the fact that the veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing 
its decisions in Swann and Reonal, reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  

Because the PTSD diagnoses of J.A. and Dr. E.K. are based on 
the veteran's wildly inaccurate reports of traumatic events 
in service, they cannot serve to substantiate his claim.  

These opinions, moreover, suffer from flaws beyond their 
being based on fabrications by the veteran.  Most notably, 
neither opinion adequately accounts for the veteran's 
apparent lack of avoidant behaviors or intrusive 
recollections in arriving at a PTSD diagnosis.  The opinions 
of Drs. C.K. and M.G. are similarly deficient.  

Psychiatric treatment records reflect the veteran's report of 
frequent visits to Fort Bragg (the site of several of his 
alleged stressors).  There is the matter of the veteran's 
persistently re-enlisting in the military, to the point of 
repeatedly doing so under a variety of aliases.  The same 
records also note that the veteran routinely dresses in 
military-style clothing and surrounds himself with military 
paraphernalia.  [The undersigned personally observed that the 
veteran dressed in camouflage garb during his November 2002 
hearing in Washington, D.C.]  The veteran himself has also 
not reported any flashbacks or any real problem with 
nightmares relating to his alleged in-service traumas.  

No explanation for this apparent lack of PTSD symptomatology 
is forthcoming in J.A.'s opinion or that of Drs. E.K., C.K. 
and M.G.  As such, these opinions are of limited probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

The same clinicians also failed to account for the fact that 
the veteran's psychiatric treatment records over the past 
three decades are largely devoid of any complaint of the 
stressors the veteran now alleges are the genesis of his 
psychiatric disability.  As noted above, although the veteran 
received near-continuous psychiatric treatment throughout the 
1990s and early 2000s (including multiple inpatient stays), 
such treatment records are largely negative for complaint of 
the stressors the veteran has mentioned in connection with 
the instant appeal.  

A review of the record indicates the curious fact that the 
veteran has mentioned his alleged in-service stressors almost 
solely in the context of examinations conducted in connection 
with his claims for monetary benefits from VA.  Absent the 
motivating factor of such claim, his alleged stressors are 
seldom mentioned.  It therefore strongly appears that the 
veteran's presentation is tailored to the forum he finds 
himself in - a fact left unaccounted for by J.A. and 
Drs. E.K., C.K. and M.G.  The failure of these clinicians to 
account for such weighs against the probative value of their 
opinions.  See Hernandez-Toyens, supra.

It also appears that a number of the clinicians who diagnosed 
PTSD did not initially make such diagnosis.  Some of those 
who did dropped it at a later time.  No adequate explanation 
for such change of diagnosis was provided, with only one 
exception.  Dr. C.W. initially diagnosed PTSD in November 
2006, but later backed away from such diagnosis the following 
month after observing what she considered "schizotypal" 
behaviors and delusional thinking on the part of the veteran.  
Indeed, the veteran's psychiatric treatment records are 
replete with findings of "grandiose" and "delusional" 
thinking on the part of the veteran.  J.A. and Drs. E.K., 
C.K. and M.G., failed to account for how such delusional or 
grandiose thinking may have affected the veteran's 
psychiatric disability picture, particularly his report of 
PTSD stressors and related symptomatology.  The failure of 
such clinicians to explain their diagnosis of PTSD in light 
of such symptoms also weighs against the probative value of 
their opinions.  See Hernandez-Toyens, supra.  See also Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion"].

Unlike the opinions of those clinicians diagnosing PTSD, the 
opinions of those who found that the veteran does not have 
PTSD appear to be based on a review of the veteran's entire 
claims file which, as noted above, contains no corroboration 
for the vast majority of the veteran's reported stressors.  
These opinions are also well-reasoned and draw on specific 
aspects from the veteran's medical history, including his 
lack of avoidance symptomatology or intrusive thoughts.  
Moreover, the clinicians who did not diagnose PTSD adequately 
accounted for the role that the veteran's other psychiatric 
symptomatology (such as grandiose delusions and schizotypal 
personality disorder) played in his overall disability 
picture.  As such, the Board finds their opinions to be 
highly probative.  See Bloom, supra.

The only other evidence in the claims file alleging that the 
veteran has PTSD are his own statements and those of various 
friends and family members.  It is now well settled, however, 
that lay persons without medical training, such as the 
veteran and those who wrote personal statements on his 
behalf, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements and those 
of his friends and family are accordingly lacking in 
probative value.  

Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].



With respect to the second element of 38 C.F.R. § 3.304(f), 
that of either combat status or verified stressors, as noted 
above the veteran did not receive any medals indicative of 
combat, and the official record is completely devoid of any 
mention of the veteran being engaged in hostilities with an 
opposing force.  The Board will not belabor the point that it 
considers the veteran's reports of combat stressors, Vietnam 
service, and participation in covert operations to be 
fabrications on his part.

The vast majority of the veteran's non-combat stressors have 
not been verified either.  As to his report of the 
"fragging" death of R.D.P., such has not been verified by 
the RO's search of casualty lists from the veteran's periods 
of active duty.  Moreover, while USASCRUR indicated that a 
Private K.K. and a Private J.F.T were killed in non-hostile 
incidents in U.S. territory, such deaths occurred in November 
1974, while the veteran was not on active duty.  Because 
38 C.F.R. § 3.304 requires the existence of an "in-service" 
stressor, these deaths cannot be used to substantiate the 
veteran's claim.  

With respect to R.N., the Board notes that he died in a 
January 1974 motor vehicle accident, during a period of 
active duty for the veteran, the veteran was not present at 
the accident, and he does not contend that he was present.  
No competent medical professional has indicated that the 
veteran's learning of this person's death could serve as a 
stressor.

As for the training incidents, there is no objective 
corroboration of the veteran's stories.  This is required.  
See Moreau, Dizoglio and Doran, all supra.

In short, there have been no verified stressors.  Element (2) has 
not been met.

Turning to the final element of 38 C.F.R. § 3.304(f), the Board 
notes that the only medical evidence of record serving to link 
the veteran's current symptomatology and the claimed in-service 
stressors are the opinions of J.A. and Drs. E.K., C.K. and M.G.  

J.A. and Dr. E.K. relate the veteran's PTSD to either his alleged 
Vietnam service or participation in covert operations overseas.  
As explained at length above, however, these stressors have not 
been verified and constitute fabrications on the veteran's part.  
Because they relate the veteran's PTSD to an unverified stressor, 
the opinions of J.A. and Dr. E.K. cannot serve to substantiate 
the claim.

The Board also notes that while Dr. C.K. provided a PTSD 
diagnosis, he did not relate such to a specific stressor.  His 
opinion therefore also fails to satisfy the third element of 38 
C.F.R. § 3.304(f).    Dr. M.G.'s opinion focuses on the 
unsubstantiated combat stressors alleged by the veteran.  

To the extent the veteran himself (or his friends and family who 
submitted personal statements) believes that there is a 
relationship between his current symptomatology his claimed in-
service stressors, such is of no probative value.  As noted 
above, as lay persons without medical training, the veteran is 
not qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized medical 
knowledge.  See Espiritu, supra.  

The third element of 38 C.F.R. § 3.304(f) has therefore also not 
been satisfied and the veteran's service-connection claim for 
PTSD fails on that additional basis.  

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is therefore 
denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


